Lumpkin, J.
This case, involving only the location of a disputed boundary line between coterminous proprietors of lands, who claimed under a common source of title, and depending entirely upon questions of fact peculiarly for determination by a jury, and the evidence being voluminous and conflicting, this court cannot undertake to say that the trial judge abused his discretion in refusing to set aside a second verdict in favor of the plaintiff. Judgment affirmed.
Ejectment. Before Judge Ealligant. Chatham superior court. March term, 1895.
Isaac Beckett and Lester & Ravenel, for plaintiff in error. McAlpin & LaRoche, contra.